         Case 1:20-cv-03010-APM Document 37 Filed 11/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 United States of America, et al.,

                                Plaintiffs,          Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA

 Google LLC,

                                Defendant.



                                NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE THAT the undersigned, General Counsel and Vice-President

of Public Policy at Duck Duck Go, Inc., is admitted to practice in this court and is hereby

entering an appearance as counsel of record for non-party Duck Duck Go, Inc. in the above-

captioned matter.




Dated: November 17, 2020                      Respectfully submitted,


                                              By: /Megan Gray/

                                              Megan Gray (D.C. Bar No. 478479)

                                              DUCK DUCK GO, INC.

                                              20 Paoli Pike
                                              Paoli, Pennsylvania 19301
                                              Tel: 267-690-7758
                                              Fax: 202-280-1225
                                              Email: megan@duckduckgo.com

                                              Attorney for non-party Duck Duck Go, Inc.
